Martin Oh. J.:
I concur with my brother Ohristiancy in all respects except as to the rulings upon the questions put to Nocchic-a-me on his cross-examination; and as to those I concur with my brother Manning in adhering to the rule of The People v. Horton; which I think to be a sound rule, and one too long established in this State to be disturbed. The application of the rule in that particular case I do not propose to discuss. It is the principle which I approve. It is from a misapprehension and misapplication of that rule that difficulties have arisen, and not from any inherent faultiness in the rule itself. The syllabus to the case very clearly and tersely states the rule thus; “It is the settled rule in this State that a party has no right to cross-examine witnesses upon facts and circumstances not connected with the matters stated in his examination in chief;” and the reason for the rule is very well given in the opinion of the court, and requires no further elucidation from us.
In the case at bar, I am frank to say, that I think the questions ruled out were proper cross-examining questions. The examination in chief related to the treaty, and the persons present and who acquired land under it. For purposes of identification, if for no other, the questions *443might have been allowed. If the defendants intended to .pursue the inquiry so as to make out or attempt to make out a substantial defense, as that Owashamegan was the Taucumegoqua of the treaty, and thereby establish their own title to the lands in controversy, the court very properly stopped them. What the purpose of the inquiry was, does not appear to have been announced to the Judge; and the exclusion of the inquiry under the circumstances was no such grave error as should reverse the ..judgment. As remarked in People v. Horton, the rule regulates the manner of the examination. The party loses no rights. He only postpones the time of introducing his witnesses: and in the present case no effort appears to •have been made to pursue this inquiry after the case was With the defendant. I therefore think no injury was done, and that no sufficient cause exists for reversing the judgment.

Judgment affirmed.

Campbell J. did' not sit in this case, having been of counsel.